                           Case 18-22929-kl      Doc 85      Filed 04/16/19       Page 1 of 1


                                  UNITED STATES BANKRUPTCY COURT
                                            Northern District of Indiana
                                                Hammond Division
In Re: Debtor(s) (name(s) and address)                     )
Meta R. Green                                              )
xxx−xx−7033                                                )
4117 Walsh Ave.                                            ) Case Number: 18−22929−kl
East Chicago, IN 46312                                     )
                                                           )
                                                           )
                                                           )
                                                           )
                                                           )
                                                           ) Chapter: 13
                                                           )
                                                           )
                                                           )
                                                           )
                                                           )
                                                           )



                                            ORDER AND NOTICE

    Hearing held on April 3, 2019 , on the Confirmation of the Plan filed by the Debtor(s).

    The Chapter 13 Trustee appears.

  Neither the Debtor(s) nor the Attorney for the Debtor(s) were required to appear at the Hearing Pursuant to the
Order setting Confirmation Hearing.

    Submitted.

    The Court takes judicial notice that an Objection to the Plan has been filed by US Bank NA("Objectant").

   The Trustee reports that absent said Objection, the Plan meets all the requirements of §§1322 and 1325 of Title
11 and with the other applicable provisions of Title 11. Accordingly, the Trustee reports that in the event that said
Objection is either settled by an agreed entry, is withdrawn, or is denied on the merits by the Court, the Trustee
recommends that the Court enter an Order confirming said Plan without further notice and hearing.

   The Objectant having filed an Objection to Confirmation, which is a contested matter pursuant to Fed. R. Bk. P.
9014, the Court now directs, pursuant to Fed. R. Bk. P. 9014, and N.D. Ind. L. B. R. B−7016−1, that Fed. R. Bk. P.
7016 and Fed. R. Civ. P. 16 apply to said matter, and that a Pre−hearing Conference therein be held telephonically,
at Hammond, Indiana, on the 30th day of April, 2019 at 10:30 o'clock A.M., or as soon thereafter as counsel may be
heard.

    SO ORDERED, and it is further,

    ORDERED, that in the event the Objection by the Objectant is either settled by an Agreed entry, is withdrawn,
or is denied on the merits, the Court may enter an Order Confirming the Plan of the Debtor(s) without further notice
and hearing.

    Dated: April 16, 2019
                                                                          Kent Lindquist
                                                                          ______________________________________
                                                                          Judge, United States Bankruptcy Court
                                                                                               Document No. 85 − 55

WE−34N
Rev. 06/21/07
